DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 1 recites “the laminated first additional composite structures comprise only longitudinal reinforcing fibers.”  The language from this portion of the claim is indefinite because it is unclear whether the claim requires: (1) only longitudinal fibers being present for the composite structure construction; or (2) fibers present in the composite structure are only longitudinally oriented.  The definition of composite, from dictionary.com, is something made up of separate parts or elements.  Therefore, it is additionally unclear how something could be a composite (something made up of separate parts or elements) and comprise only longitudinal reinforcing fibers.  To further prosecution, the examiner is going to interpret the intent of the applicant was to have this portion of the claim recite “the laminated first additional composite structures comprise reinforcing fibers which are oriented in only a longitudinal direction,” which corresponds to interpretation (2), as noted above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0180642 (hereinafter “Blot”), and further in view of United States Patent Application Publication No. US 2006/0254250 (hereinafter “Dambrine”).Regarding claim 1 	Blot teaches a self-stiffened composite panel (composite element) 10 comprising: an internal skin (first skin plate) 18 and an external skin (second skin plate) 16 each having inner surfaces and outer surfaces forming a prefabricated basic composite structure (abstract and Figure 1).  Blot teaches the skins 16, 18 are each polymerized and the inner surfaces are connected (fastened permanently) to each other to form the self-stiffened composite panel (composite element structure) 10 (paragraphs [0064] and [0069]). 	Blot teaches the internal skin (first skin plate) 18 comprises several protrusions on the outer surface of the internal skin (first skin plate) 18 for providing it with local stiffeners 14 (paragraph [0062] and Figure 2C). 	Blot teaches several inserts (additional first composite structures) 22 are attached to the internal skin (first skin plate) 18 only at the locations of each of the mentioned protrusions, and wherein the inserts (additional first composite structures) 22 form inner stiffeners 14 at the protrusions and are covered by the basic composite structure of the internal skin (first skin plate) 18 on the outer surface side of the self-stiffened composite panel (composite element) 10 (Figures 1 and 2C, and paragraphs [0032] – [0034], [0041], [0054] and [0059]). 	Blot teaches the internal skin (first skin plate) 18, at least one of the mentioned inserts (additional first composite structures) 22, and the external skin (second skin plate) 16 are formed by laying up the layers in a mold 24 (laminating technique) (paragraphs [0058] – [0060]), where the inserts (additional first composite structures) 22 are placed on the inner surfaces of the internal skin (first skin plate) 18 at positions to form protrusions for the internal skin (first skin plate) 18 (Figure 1), which corresponds to the inserts (additional first composite structures) 22 being laminated on the inner surface of the first skin plate and being laminated at positions to form protrusions for the first skin plate. 	Blot illustrates the basic composite structure of the internal skin (first skin plate) 18 and the insert (additional first composite structure) 22 attached on an inner surface of the internal skin (first skin plate) 18 are bulged together at the protrusions (Figures 1 and 2C). 	Blot teaches the insert (additional first composite structure) 22 is made of a composite material (paragraphs [0019] and [0020]). 	Blot does not explicitly teach the composite material of the insert (additional first composite structure) 22 comprises reinforcing fibers which are oriented in only a longitudinal direction. 	Dambrine teaches the presence of longitudinally oriented fibers in a composite material provides improved bending deformation capacity by significantly increasing its modulus (paragraph [0007]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the composite material of the insert (additional first composite structure) 22 of Blot with the longitudinally oriented fibers of Dambrine to improve bending deformation capacity and modulus of the insert.Regarding claim 2 	In addition, Blot teaches the protrusions have an elongated fold-like configuration on the outer surface side and comprise the insert (additional first composite structure) 22 arranged between folded layers of the basic composite structure of the protrusions (between layers 16 and 18), whereby the inserts (additional first composite structure) 22 form inner material layers between the layers of the folded basic composite structures (between layers 16 and 18) (Figure 1, and paragraphs [0032] – [0034] and [0054]).Regarding claim 3 	In addition, Blot teaches the insert (additional first composite structure) 22 inside the protrusions comprise layers being folded against each other, whereby the folded additional first composite structure has a double layer structure (Figure 1, and paragraphs [0032] – [0034] and [0054]).Regarding claim 4 	In addition, Blot teaches the insert (additional first composite structure) 22 and stiffener 14 protrude vertically V inwards relatively to the outer surface (extending in the F direction) of the internal skin (first skin plate) 18 (paragraphs [0042] and [0050], and Figure 1), which corresponds to the additional first composite structures form central stiffeners inside the protrusions, whereby the protrusions and the additional first composite structures protrude transversally relative to the outer surface of the first skin plate.Regarding claim 6 	In addition, Blot teaches the protrusions of the internal skin (first skin plate) 18 are provided with empty inner spaces 20 (free of composite material) (paragraphs [0048] and [0049]).  Blot also teaches the inner surface portions of the internal skin (first skin plate) 18 limiting the inner spaces of the protrusions 20 are provided with inserts (additional first composite structure) 22 for making the stiffener 14 (provided to stiffen the protrusions) (paragraph [0052] and Figure 1).Regarding claim 8 	In addition, Blot teaches the self-stiffened composite panel (composite element) is a component of an aircraft (paragraphs [0002] and [0038]).
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blot and Dambrine as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2013/0313368 (hereinafter “Munsen”).Regarding claim 5 	The limitations for claim 1 have been set forth above.  In addition, Blot teaches the inserts (additional first composite structures) 22 form inner stiffeners 14 inside the protrusions (Figures 1 and 2C).  Blot also teaches the panel is useful in aircraft applications, including fuselages or structure boxes (paragraph [0002]).  Blot illustrates the stiffener 14 is a hat-shaped stiffener (Figures 1 and 2C). 	Blot does not explicitly teach the protrusions and the inserts (additional first composite structures) 22 comprises at least one transversal portion having a transversal direction relative to the central axis of the protrusions. 	Munsen teaches aircraft and airframes comprising a skin and structural reinforcement members or stiffeners (abstract and paragraph [0017]).  Munsen teaches applications include fuselages, vertical stabilizers, horizontal stabilizers (structure boxes), etc. (paragraph [0015]).  Munsen teaches the structural reinforcement members are known and generally have I-shaped, H-shaped, T-shaped, L-shaped (stiffener comprising at least one transversal portion having transversal direction relative to central axis of the protrusions), or hat-shaped cross-sectional profile or any other suitable shape or shapes of cross-sectional profiles, depending on the particular region of the airframe 12 including a structural reinforcement member 24, depending on the specific application of the structural reinforcement member 24, etc. (paragraph [0017]).  Munsen establishes a functional equivalence between hat-shaped stiffeners and L-shaped stiffeners for use in aircraft structural reinforcement members. It would have been obvious for one of ordinary skill in the art at the time of the invention to form the stiffener of Blot, and substituting the hat-shaped cross-sectional structure of Blot with the L-shaped cross-sectional structure, as suggested by Munsen, motivated by the desire to form a conventional structural reinforcement member for aircraft fuselages or structural boxes, comprising an L-shaped stiffener known in the art as being functionally equivalent and predictably suitable for use in forming such a reinforcing member depending on the specific application of the structural reinforcement member.  See MPEP §2144.06(II). 	The combination of Blot and Munsen corresponds to the claimed feature requiring each of the protrusions and the insert material (additional first composite material) forming the inner stiffeners 14 of the protrusions comprise at least one transversal portion having transversal direction relative to central axis of the protrusions.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blot and Dambrine as applied to claim 1 above, and further in view of WO 2013/022534 A2 (hereinafter “Stewart”).Regarding claim 7 	The limitations for claim 1 have been set forth above.  In addition, Blot does not explicitly teach the composite element further comprises several additional local second composite structures arranged to the second skin plate only at the locations of each of the protrusions. 	Stewart teaches composite stiffeners for aircraft applications (page 1, lines 5-8, page 5, lines 33-34, and page 6, lines 21-23).  Stewart teaches a typical ply layup configuration for a hat-shaped 38 stringer 50 which includes three additional plies 68, 80 of fiber reinforced resin (additional local second composite structures) located in a cavity portion 66 and extends down to the flanges of a skin ply 70, which are used to reinforce the hat portion 38 (page 8, lines 12-37, and page 10, lines 6-7, and Figures 6 and 7).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the inner surface of the internal skin (first skin plate) 18 in the areas of the hat-shaped stiffeners (at the locations of the protrusions) with the additional plies 68 of Stewart to provide a reinforcement to the hat-shaped portion of the stiffener. 	The combination of Blot and Stewart corresponds to the claimed feature requiring several additional local composite structures to be arranged to the external skin (second skin plate) 16 only at the locations of each of the protrusions.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blot and Dambrine as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2015/0292074 (hereinafter “Nordin”).Regarding claim 9 	The limitations of claim 1 have been set forth above.  In addition, Blot does not explicitly teach the outer surface of the external skin (second skin plate) 16 is mounted against a surface structure or third skin plate made of material other than composite material. 	Nordin teaches an aerial article including a composite skin and a coating (surface structure) that at least partially covers the composite skin (outer surface of an external skin or second skin plate being mounted against a surface structure) of the aerial article, where the coating has a porosity sufficiently high to provide an open area, diffusion passage way, so as to permit moisture transportation from the composite skin to the aerodynamic surface of the coating (abstract).  Nordin teaches the coating is made of a metal (made of a material other than composite material) and permits moisture embedded within the composite able to diffuse out from the composite skin without being trapped in the interface between the coating and the composite outer surface. The article can be used under extreme weather conditions at low temperatures and being subjected to ice crystals, hail and rain without any cavitation erosion from the latter (paragraph [0018]).  Nordin also teaches the coating provides lightning protection to the aircraft (paragraph [0032]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the outer surface of the external skin (second skin plate) 16 of Blot with the coating of Nordin to provide extreme weather protection to the aircraft.
Response to Arguments
Applicant’s arguments, see page 6, filed 24 June 2022, with respect to the objections to claims 1 and 6 have been fully considered and are persuasive.  The objections to claims 1 and 6 have been withdrawn. 
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive.  	The applicant argued Blot’s described the prefabricated insert 22 is arranged between the upper skin 18 and lower skin 16 that is capable of forming the upper skin 18 when assembling the structure.  The insert can thereby serve as a tool when forming a bulge, which does not correspond to the insert being bulged during the assembly phase, as it already has its final shape prior to inclusion within the laminate.  This argument is not commensurate in scope with the claims as there is no requirement within the claims that the insert 22 is bulged during an assembly phase.  For the sake of argument, if such language was present, it would be classified as a product-by-process limitation which would be considered but only overcome the prior art structure if the process implied any additional structure to the article.  There is no evidence of record that a bulge of the insert performed during an assembly phase would impart any additional structure to the claimed composite element, which may overcome the prior art panel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783